Title: [July 1763]
From: Washington, George
To: 




1st. Began to cut Rye by Garden.
 




5.6.7.8.9.
}
Cut and secured all my Wheat (by Stacking) at River & Creek Quarters—abt. 60 Acres. Carpenters, Smiths, & home Gang employd.




   
   Writing to Burwell Bassett 5 July, GW reported that his wheat crop was largely destroyed by rust and other defects, “and our Crops of Indian Corn and Tobacco in a manner lost in Weeds and Grass, occasioned by continual and excessive Rains” (WRITINGSJohn C. Fitzpatrick, ed. The Writings of George Washington from the Original Manuscript Sources, 1745–1799. 39 vols. Washington, D.C., 1931–44., 2:401).



 


11. Cut & Stacked wheat at Mudy. hole & Cut Rye there.
 




12.13.
}
Cut & Stackd Do. at Dogue Run & Stackd Rye at Muddy hole.


 




14.15.16. &18.
}
Cut & made Hay of Clover at River Quarter with part of the hands—the Rest Workg. at D[ogue] R[un].


 





19.20.
}
Cutg. Hay at Hell hole.


 




21.22.
}
Makg. Do.—Rainy.


 


23. People doing Jobs.
 




25.26.27.
}
Cutting & makg. Hay at Sein Landg.


 




28.29.
}
Cut Timothy Seed at Ashfords & new topd. the stack there.


Note. This seed was cut too soon & did not stand long enough in the field wch. occasioned gt. loss.
 


30. Doing Jobs.
